OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. The Appellate Division determined that the prosecutor’s cross-examination of defense witnesses did not exceed the bounds of discretion and was not error. It also concluded that the prosecutor’s summation did not deprive defendant of a fair trial. Finally, it found unpreserved the issue involving a missing witness instruction to the jury. On this record, this Court has no basis as a matter of law on which to disturb the Appellate Division’s resolution of the first two claims and cannot review the unpreserved third issue.